NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 4, 2017* 
                                  Decided May 8, 2017 
                                              
                                          Before 
 
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge
 
No. 17‐1042 
 
JOHN CHMIELEWSKI,                                Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Indiana, 
                                                 South Bend Division. 
      v.                                          
                                                 No. 3:16cv421 
TMS INTERNATIONAL, LLC,                           
      Defendant‐Appellee.                        Joseph S. Van Bokkelen, 
                                                 Judge. 
 
                                        O R D E R 

       John Chmielewski sued his employer, TMS International, LLC, for following IRS 
instructions in a “lock‐in” letter to withhold taxes from his wages despite his asserted 
tax exemption. Chmielewski requested that his withheld funds be returned and that 
TMS cease withholding. The district court dismissed Chmielewski’s claims because it 
lacked subject‐matter jurisdiction over his request for injunctive relief and he had not 
otherwise stated a claim. The court noted that the suit was foreclosed by our ruling in 
Edgar v. Inland Steel Co., 744 F.2d 1276, 1278 (7th Cir. 1984), in which we stated that 
                                                 
            * We have agreed to decide the case without oral argument because the appeal is 

frivolous. See FED. R. APP. P. 34(a)(2)(A). 
No. 17‐1042                                                                           Page 2 
 
“[e]mployees have no cause of action against employers to recover wages withheld and 
paid over to the government in satisfaction of federal income tax liability.”   
         
        On appeal Chmielewski continues to assert that he is exempt from federal 
income tax and says that Edgar was wrongly decided because the plaintiffs there were 
also exempt. But this is not a “compelling reason” to overturn our precedent. 
United States v. Lara‐Unzueta, 735 F.3d 954, 961 (7th Cir. 2013). The judgment is 
AFFIRMED. 
         
        TMS moved for appellate attorney’s fees and costs under Rule 38 of the Federal 
Rules of Appellate Procedure. Chmielewski has not responded. The district court 
warned him in its dismissal order that his tax‐protestor arguments were frivolous, and 
this appeal is also frivolous. See Edgar, 744 F.2d at 1278 (“This lawsuit represents yet 
another disturbing example of a patently frivolous appeal filed by abusers of the tax 
system merely to delay and harass the collection of public revenues.”). TMS’s motion is 
GRANTED, and TMS shall file its bill of fees and costs within 14 days of the date of this 
order.